DETAILED ACTION
Response to Amendment
The amendment filed 13 August 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The provisional rejection of claims 1, 2, 4 & 7-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 & 7-8 of copending Application No. 16/412,275 is withdrawn due to the amendment of the claims to separate inventions. 

Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2 & 7-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NO: 20210530 and as follows.  This is a written description rejection.

Basically, Applicants argue the 1979 case law In re Herschler, and ignore the more appropriate and relevant case law recited in the previous Office action.  Therefore, Applicant’s arguments are not persuasive, because no “structural features common to the members of the genus” have been provided by Applicant, and because, not even a single antibody that is reasonably publically available for effective use in humans, as of the claimed priority date of 5/2018, has been made of record for use to inhibit the conversion of leukotriene A4 to leukotriene B4 in humans.  Nor has a single species of antibodies representative of the breadth of the required genus of antibodies required to practice the invention in humans been provided by Applicant.  In other words, the mere mention in some reference of “purchased from commercial vendors” is not enough, because not enough information is provided here to know what this means.  Taken a different way, arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  M.P.E.P. § 716.01(b).
In summary, the specification discusses on pages 2-5 LTA4H contributing to the development of cognitive disorders, such as Alzheimer’s disease, etc., based upon the conversion of leukotriene A4 to leukotriene B4, which leads to neuroinflammation.  Antagonists of LTA4H are then proposed to be useful to treat neuroinflammation, cognition and to improve motor function.  Pages 16-81 then describe various compounds that may modulate LTA4H function, or act as LTA4H antagonists.  However, no correlation between antibody structure and inhibiting LTA4H function/ activity is recited within the claims nor adequately described within the specification; especially as it relates to any reasonably number of species that are representative of the recited genus of antibodies required to practice the claimed invention.  In other words, a generic “LTA4H antibody or a binding fragment thereof” (i.e., as it relates to claim 1) has been properly made of record, or adequately described, by which one could visualize what these LTA4H antibodies or binding fragments thereof structurally before-the-fact; especially in regards to inhibiting LTA4H activity, versus merely binding to human LTA4H.  Page 82 of the specification then merely generally describes antibodies that can putatively be used that bind to LTA4H, yet provides no description on actual inhibition of LTA4H activity.  In conclusion, not a single appropriate specific antibody directed against LTA4H which importantly inhibits the conversion of leukotriene A4 to leukotriene B4 is structurally described for use in the instantly claimed method; especially as it relates to being effective in humans as recited in claim 8.  No other information concerning any other antibodies, including monoclonal or polyclonal antibodies, are provided within the instant specification.  No deposited antibodies are described.  And importantly, no generic antibodies are described.  Nor is it specifically described whether any appropriate LTA4H antibodies that inhibit conversion of leukotriene A4 to leukotriene B4 are even publically/ commercially available.  In conclusion, no antibody is currently adequately described (e.g., by its unique heavy and light variable chain sequences), each with its own otherwise unique amino acid sequences, in order to demonstrate possession of this component required to practice the currently claimed invention.   
Amgen Inc. v. Sanofi, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) further "made clear that, to satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it. Ariad, 598 F.3d at 1345-46, 1347-48.

"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." [emphasis added] Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus. [emphasis added]  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus [i.e., within the variable light and heavy chain], one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species [emphasis added].

Taken a different way, one skilled in the art cannot reasonably visualize what critical chemical structure or antibody structure, such what CDR sequences, must be present, which is then correlated with the functionality of making a LTA4H antibody, or binding fragment thereof, which specifically affects LTA4H activity. Thus, no adequate written description is provided in the instant specification as to what structurally constitutes the genus of LTA4H antibodies/ antagonists required to be used in the currently claimed method, because merely listing putative “antagonists”, which possess no common structure, does not reasonably show a representative number of species to demonstrate possession of the claimed genus of antagonist compounds required to practice the instantly claimed method.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of “LTA4H antibodies or binding fragments thereof” required to practice the currently claimed method, because one skilled in the art cannot structurally visualized any functional generic antibody structure that would structurally define/characterize the genus of LTA4H inhibiting antibodies or binding fragments thereof required to be used by these current claims; especially when none are specifically and adequately recited within any of the current claims.  In other words, because the specification fails to provide a representative number of 
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        November 12, 2021